EXHIBIT 99.1 BANRO CORPORATION (the "Corporation") Annual and Special Meeting of Shareholders of the Corporation held on June 29, 2012 (the "Meeting") REPORT OF VOTING RESULTS National Instrument 51-102 - Continuous Disclosure Obligations (section 11.3) The following matters were put to a vote by show of hands at the Meeting: Outcome of Vote 1. The election of the following nominees as directors of the Corporation to hold office until the close of the next annual meeting of shareholders of the Corporation unless such office is earlier vacated in accordance with the by-laws of the Corporation: John A. Clarke Peter N. Cowley Arnold T. Kondrat Richard J. Lachcik Bernard R. van Rooyen Simon F. W. Village Carried 2. The reappointment of Deloitte & Touche llp, Chartered Accountants and Licensed Public Accountants, as the auditors of the Corporation, to hold office until the close of the next annual meeting of shareholders of the Corporation at such remuneration as may be fixed by the directors of the Corporation. Carried The following matter was put to a vote by ballot at the Meeting: Outcome of Vote 3. Approving (a) certain amendments to the Corporation's stock option plan (the "Plan") (as such amendments are described in the management information circular of the Corporation dated May 30, 2012), and the Plan as amended by such amendments, and (b) all unallocated stock options under the Plan. Carried 59.75% of the votes cast FOR 40.25% of the votes cast AGAINST
